UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7233


JACKIE LEWIS ROBINSON,

                Plaintiff - Appellant,

          v.

KIMBERLY RUNION, Director; JIM STEWARD, III, Commissioner,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:11-cv-00542-TSE-TCB)


Submitted:   November 4, 2011             Decided:   November 30, 2011


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jackie Lewis Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jackie    Lewis    Robinson      appeals    the   district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint.                  We have

reviewed the record and find no reversible error.                 Accordingly,

we deny Robinson’s motion for appointment of counsel and affirm

for   the   reasons   stated    by    the    district    court.    Robinson     v.

Runion, No. 1:11-cv-00542-TSE-TCB (E.D. Va. filed Aug. 29, 2011;

entered Sept. 1, 2011).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the     court    and    argument    would   not    aid   the

decisional process.

                                                                         AFFIRMED




                                        2